DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 6/29/2022. Claims 1–5 and 7–13 have been amended. Claim 6 has been canceled. Claims 1–5 and 7–13 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 6/29/2022 in regards to the claim objections are accepted. Accordingly, the claim objections are withdrawn. 
However, Examiner notes that the amendments raise a new ground of objection. See the Claim Objection section below.

Applicant’s amendments filed on 6/29/2022 in regards to the invocation of § 112(f) interpretation of claim elements “external world recognition portion” and “relative position information calculation portion” are rendered moot by the amendments. Accordingly, the invocation of § 112(f) interpretation thereof is rendered moot and therefore withdrawn.
	However, Examiner notes that the § 112(f) interpretation of claim elements “first communication control portion” and “second communication control portion” are maintained. Furthermore, the amended claim elements “preceding vehicle recognition portion” and “target trajectory generation portion” invoke § 112(f) interpretation because they are claim limitations which use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. See the Claim Interpretation section below.

Applicant’s amendments filed on 6/29/2022 in regards to the claim rejections under §§ 112(a) and 112(b) are rendered moot by the amendments. Accordingly, the challenged claim rejections under §§ 112(a) and 112(b) are withdrawn. 
However, Examiner notes that the amendments raise new grounds of rejection under §§ 112(a) and 112(b). See the §§ 112(a) and 112(b) Claim Rejections sections below, respectively.

Applicant’s amendments filed on 6/29/2022 in regards to the claim rejections under § 102 render the claim rejections under § 102 moot. Accordingly, the claim rejections under § 102 are withdrawn.

Applicant’s arguments and amendments filed on 6/29/2022 in regards to the claim rejections under § 103 have been fully considered but are unpersuasive.
	With respect to the amended independent claims 1, 9, and 11, Applicant argues that the cited art of record does not cure the deficiencies of Foerster in regards to the claim limitation of, “generat[ing] a target trajectory … and relative position information … based on preceding vehicle information received from the preceding vehicle and acquired preceding vehicle recognition information.”
	Examiner respectfully disagrees. The combination of at least Foerster and Inoue render the claim limitation as obvious. 
Foerster discloses generating relative position information based on acquired preceding vehicle information (“The signal transmissions may be used for data communication between the vehicles 102. Additionally, the signal transmissions may be used for determining a distance between vehicles 102 [i.e., the generated relative position information is a relative distance between the host vehicle and the vehicle transmitting signals].” ¶ 48.). 
Inoue teaches: 
generating a target trajectory that follows behind the running trajectory of the preceding vehicle based on preceding vehicle information and acquired preceding vehicle recognition information (“On the basis of the vehicle speed [i.e., on the basis of preceding vehicle information] which the vehicle control apparatus 10 has acquired from the vehicle speed sensor 41, the target inter-vehicle distance setting unit 102 sets the target inter-vehicle distance Td [i.e., a trajectory is generated].” (Emphases added.) ¶ 47. “On the basis of … the relative speed Rv [i.e., on the basis of acquired preceding vehicle recognition information], the target time calculating unit 103 calculates a target time Tm required for the inter-vehicle distance deviation of 0 m and required for the relative speed of 0 m/s [i.e., the target time Tm is used to calculate the parameters needed to achieve the desired intervehicle distance].” (Emphases added.) ¶ 48, FIG. 5.); and
generating relative position information based on preceding vehicle information (“The preceding-vehicle determining unit 101 acquires information on the actual inter-vehicle distance and relative speed Rv of each target detected by the radar device 21.” (Emphases added.) ¶ 45. That is, relative position information—in this instance, relative speed—is generated based on acquired information relating to a preceding vehicle.).
Examiner notes that the broadest reasonable interpretation of relative position information includes: information about a relative distance, a relative speed, and a relative angle between a preceding vehicle and a following vehicle (See Application’s Disclosure, ¶ 17); the broadest reasonable interpretation of preceding vehicle information includes: a running state amount such as a vehicle speed and an acceleration (See Disclosure, ¶ 22); and the broadest reasonable interpretation of acquired preceding vehicle recognition information includes: the relative distance, the relative speed, and the relative angle of the following vehicle to the preceding vehicle (See Disclosure, ¶ 23).
Furthermore, Examiner notes that the claim language is indefinite. That is, it is unclear how relative position information may be generated based on acquired preceding vehicle information as they are both defined as information about a relative distance, a relative speed, and a relative angle of a preceding vehicle to a following vehicle. Hence, the broadest reasonable interpretation of generating relative position information based on preceding vehicle information and acquired preceding vehicle information includes generating relative position information based on information that is acquired from a preceding vehicle (e.g., acquired signals). In light of both the broadest reasonable interpretation of the claim elements and the raised grounds of indefiniteness, the combination of Foerster and Inoue discloses the broadest reasonable interpretation of the claim limitations at issue as shown by the above claim mapping.  
	Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foerster and include the features of: generating a target trajectory that follows behind the running trajectory of the preceding vehicle based on preceding vehicle information and acquired preceding vehicle recognition information; and generating relative position information based on preceding vehicle information, as taught by Inoue, because these features are well-known and useful in the art of platooning for generating a following trajectory of a following vehicle to a preceding vehicle. Indeed, the combination of these features enhance the performance of a preceding vehicle following system, which in turn enhances the communication capabilities of the claimed communication control apparatus as the directionality of the following vehicle’s antenna will more easily follow the preceding vehicle.
	Accordingly, claims 1–5 and 7–13 are rejected under § 103.

Claim Objections
Claims 1, 9, and 11 are objected to because of claim informalities.
As to claims 1, 9, and 11, claim element “the running trajectory” lacks antecedent basis.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  “a communication control apparatus configured to,” “preceding vehicle recognition portion configured to,” “target trajectory generation portion configured to,” “a first communication control portion configured to,” and “a second communication control portion configured to” in claims 1–5, 7–8, and 11–13, respectively. 
The corresponding structure described in the specification as performing the claimed function at least includes:
First/second communication control portion: “An antenna directionality control portion 30” ¶ 18, FIG. 2A. Support also includes: “antenna rotational angle control portion 42.” ¶ 19, FIG. 3.
	Examiner notes that there appears to be no corresponding structure for “a communication control apparatus,” “preceding vehicle recognition portion,” and “target trajectory generation portion.”
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5, 7–8, and 11–13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, claim element “a communication control apparatus” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Applicant’s specification does not make an explicit reference to what structure corresponds to a communication control apparatus. Paragraphs 18 and 19 and FIGS. 2(A), (B) and 3 discuss structure which modifies the directionality of radio wave radiation of antennae. However, there appears to be no structure for controlling the disclosed structure. In regards to the embodiment shown in FIGS. 2(A), (B), the disclosure mentions an antenna directionality control portion and an antenna directionality pattern storage portion, but these terms do not qualify as corresponding structure, material, or acts for performing the claimed functions. Similarly, in regards to the embodiment shown in FIG. 3, the disclosure mentions an antenna rotational angle control portion 42, but this term does not qualify as corresponding structure, material, or acts for performing the claimed functions. With the above in mind, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
	Examiner notes claims 2–5 and 7–8 depend from claim 1.
Therefore, claims 1–5 and 7–8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

As to claim 11, claim element “preceding vehicle recognition portion” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Applicant’s specification at most discloses: 
“The preceding vehicle recognition portion 22 may acquire the preceding vehicle recognition information via the inter-vehicle communication or may acquire the preceding vehicle recognition information by an external world recognition portion, which is a shape recognition device such as a stereo camera and a laser radar.” ¶ 26.
However, there is no disclosure of structure, material, or acts for the function of acquiring information. Therefore, claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 12 and 13 depend from claim 11.
Therefore, claims 11–13 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

As to claim 13, claim element “target trajectory generation portion” is a  limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Applicant’s specification at most discloses: 
“The target trajectory generation portion 23 generates a target trajectory that follows behind the running trajectory of the preceding vehicle based on the received preceding vehicle information and the information acquired by the preceding vehicle recognition portion 22.” ¶ 23.
However, there is no disclosure of structure, material, or acts for the function of generating a trajectory. Therefore, claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–5, 7–8, and 11–13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claims 1, 9, and 11, the recitation “generat[ing] … relative position information … based on … acquired preceding vehicle recognition information” is vague and indefinite. It is unclear how relative position information may be generated based on acquired preceding vehicle information as they are both defined as information about a relative distance, a relative speed, and a relative angle of a preceding vehicle to a following vehicle. In the disclosure, relative position information is defined as: information about a relative distance, a relative speed, and a relative angle between a preceding vehicle and a following vehicle (See ¶ 17); and acquired preceding vehicle information is defined as: the relative distance, the relative speed, and the relative angle of the following vehicle to the preceding vehicle (See ¶ 23). The disclosure does not appear to disclose how relative position information is generated based on acquired preceding vehicle information. In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Claims 2–5 and 7–8 depend on claim 1. Claim 10 depends on claim 9. Claims 12 and 13 depend on claim 11.
	Accordingly, claims 1–5 and 7–13 are rejected under § 112(b).
As to claim 1, claim element “a communication control apparatus” is a limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Applicant’s specification does not make an explicit reference to what structure corresponds to a communication control apparatus. Paragraphs 18 and 19 and FIGS. 2(A), (B) and 3 discuss structure which modifies the directionality of radio wave radiation of antennae. However, there appears to be no structure for controlling the disclosed structure. In regards to the embodiment shown in FIGS. 2(A), (B), the disclosure mentions an antenna directionality control portion and an antenna directionality pattern storage portion, but these terms do not qualify as corresponding structure, material, or acts for performing the claimed functions. Similarly, in regards to the embodiment shown in FIG. 3, the disclosure mentions an antenna rotational angle control portion 42, but this term does not qualify as corresponding structure, material, or acts for performing the claimed functions. With the above in mind, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
	Examiner notes claims 2–5 and 7–8 depend from claim 1.
Therefore, claims 1–5 and 7–8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.

As to claim 11, claim element “preceding vehicle recognition portion” is a  limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Applicant’s specification at most discloses: 
“The preceding vehicle recognition portion 22 may acquire the preceding vehicle recognition information via the inter-vehicle communication or may acquire the preceding vehicle recognition information by an external world recognition portion, which is a shape recognition device such as a stereo camera and a laser radar.” ¶ 26.
However, there is no disclosure of structure, material, or acts for the function of acquiring information. Therefore, claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Examiner notes claims 12 and 13 depend from claim 11.
Therefore, claims 11–13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.

As to claim 13, claim element “target trajectory generation portion” is a  limitation that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Applicant’s specification at most discloses: 
“The target trajectory generation portion 23 generates a target trajectory that follows behind the running trajectory of the preceding vehicle based on the received preceding vehicle information and the information acquired by the preceding vehicle recognition portion 22.” ¶ 23.
However, there is no disclosure of structure, material, or acts for the function of generating a trajectory. Therefore, claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Appropriate correction is required.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1–4 and 7–13  is rejected under 35 U.S.C. § 103 as being unpatentable over Foerster et al. (US20200077279A1) in view of Inoue et al. (US20160236685A1); from here on referred to as Foerster and Inoue, respectively.

As to claim 1, Foerster discloses an apparatus comprising:
a communication control apparatus configured to be mounted on a following vehicle in a preceding vehicle following system that performs follow control by non-mechanically connecting the following vehicle and a preceding vehicle (“A wireless communication system 314[] for communication with other devices, including other vehicles.” (Emphasis added.) ¶ 34. “The vehicles are in wireless communication with each other for the purpose of platooning or other V2V services.” (Emphasis added.) ¶ 43. Examiner notes that it is well-known in the art that platooning utilizes follow control through a non-mechanical connection between a following vehicle and a preceding vehicle.),
wherein the communication control apparatus generates relative position information between the preceding vehicle and the following vehicle based on acquired preceding vehicle recognition information (“The signal transmissions may be used for data communication between the vehicles 102. Additionally, the signal transmissions may be used for determining a distance between vehicles 102 [i.e., the relative position information is a relative distance between the host vehicle and the vehicle transmitting signals].” ¶ 48; see also FIG. 7. Examiner notes that the broadest reasonable interpretation of generating relative position information based on acquired preceding vehicle recognition information includes generating relative position information based on information that is acquired from a preceding vehicle.). 
wherein the communication control apparatus causes radio wave radiation of an antenna of the following vehicle to have directionality toward an antenna of the preceding vehicle based on the input relative position information between the second vehicle and the first vehicle (“Vehicle 400 is able to determine a position of vehicle 402 [i.e., relative position information] and adjust the radiation pattern of its antenna system accordingly.” ¶ 40; see also FIGS. 4, 7.).
	Foerster fails to explicitly disclose:  
generating a target trajectory that follows behind the running trajectory of the preceding vehicle based on preceding vehicle information and acquired preceding vehicle recognition information; and
generating relative position information based on preceding vehicle information.
However, Inoue teaches:
generating a target trajectory that follows behind the running trajectory of the preceding vehicle based on preceding vehicle information and acquired preceding vehicle recognition information (“On the basis of the vehicle speed [i.e., on the basis of preceding vehicle information] which the vehicle control apparatus 10 has acquired from the vehicle speed sensor 41, the target inter-vehicle distance setting unit 102 sets the target inter-vehicle distance Td [i.e., a trajectory is generated].” (Emphases added.) ¶ 47. “On the basis of … the relative speed Rv [i.e., on the basis of acquired preceding vehicle recognition information], the target time calculating unit 103 calculates a target time Tm required for the inter-vehicle distance deviation of 0 m and required for the relative speed of 0 m/s [i.e., the target time Tm is used to calculate the parameters needed to achieve the desired intervehicle distance].” (Emphases added.) ¶ 48, FIG. 5.); and
generating relative position information based on preceding vehicle information (“The preceding-vehicle determining unit 101 acquires information on the actual inter-vehicle distance and relative speed Rv of each target detected by the radar device 21.” (Emphases added.) ¶ 45. That is, relative position information—in this instance, relative speed—is generated based on acquired information relating to a preceding vehicle.).
 Foerster discloses a communication control apparatus configured to cause radio wave radiation of an antenna of a following vehicle to have directionality toward an antenna of a preceding vehicle based on the relative position information between the preceding vehicle and the following vehicle. Inoue teaches generating a target trajectory based on preceding vehicle information and acquired preceding vehicle recognition information, the information indicative of the relative position between the preceding and the following vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foerster and include the features of: generating a target trajectory that follows behind the running trajectory of the preceding vehicle based on preceding vehicle information and acquired preceding vehicle recognition information; and generating relative position information based on preceding vehicle information, as taught by Inoue, because these features are well-known and useful in the art of platooning for generating a following trajectory of a following vehicle to a preceding vehicle. Indeed, the combination of these features enhance the performance of a preceding vehicle following system, which in turn enhances the communication capabilities of the claimed communication control apparatus as the directionality of the following vehicle’s antenna will more easily follow the preceding vehicle.

Independent claim 9 is rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claims 2 and 10, Foerster discloses wherein the communication control apparatus variably controls a direction of the radio wave radiation of the antenna of the following vehicle toward the preceding vehicle based on the relative position information (“Vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly …. Based on the location of vehicle 402 in comparison to its own location, vehicle 400 activates the zone with the most suitable beam angle.” ¶ 40, see also FIGS. 4, 7.).

As to claim 3, Foerster discloses wherein the communication control apparatus variably controls the direction of the radio wave radiation by electronically changing the direction of the radio wave radiation (“The antennas 200 are centrally controlled by electronics in the vehicle 102 to appropriately set the antenna gains and phases to provide the desired directionality of the beams.” ¶ 21, see also FIGS. 2, 3.).

As to claim 4, Foerster discloses wherein the communication control apparatus variably controls the direction of the radio wave radiation by selectively combining a plurality of element antennas (“The antennas 200 form an antenna array that can be controlled to direct the energy of the transmissions in a desired direction or multiple desired directions corresponding with one or more areas of interest …. Any antenna may be grouped with any other antenna or set of antennas, and the groupings may be reconfigured dynamically based on current needs [i.e., a set or grouping of element antennas may be chosen as to control the directionality of the radio wave radiation. This is further exemplified in FIG. 2, which shows that rear antennas may be selected for rear radio directivity, front and left antennas may be selected for diagonal front-left directivity, and so forth].” ¶ 20, see also FIG. 2.).

As to claim 7, Foerster discloses wherein the relative position information is acquired by the following vehicle (“Vehicles 400 and 402 are able to exchange messages for a variety of purposes such as platooning … the vehicle 402 may send position information to vehicle 400.” ¶ 40. See also FIG. 4, which illustrates that in addition to receiving position information from the vehicle 402, the vehicle 400 may transmit position information to the vehicle 402. See also FIG. 7, which illustrates a platooning embodiment wherein the vehicles in the platoon may share position information with each other. Keeping the above in mind, a following vehicle in a platoon would acquire position information from another vehicle in its platoon.).

As to claim 11, Foerster discloses a preceding vehicle following system comprising:
	a preceding vehicle (FIG. 7 illustrates a platoon wherein each vehicle, including the preceding and the following vehicles, is configured with a communication control apparatus. For example, the left-most car travelling to the right and labeled 102 may be considered a first vehicle following the right-most car travelling to the right and also labeled 102. The right-most car labeled 102 may thus be considered the second vehicle as it is preceding the first vehicle.  See also ¶¶ 48–50.); and
	a following vehicle (FIG. 7 illustrates a platoon wherein each vehicle, including the preceding and the following vehicles, is configured with a communication control apparatus. For example, the left-most car travelling to the right and labeled 102 may be considered a first vehicle following the right-most car travelling to the right and also labeled 102. The right-most car labeled 102 may thus be considered the second vehicle as it is preceding the first vehicle.  See also ¶¶ 48–50.), wherein the preceding vehicle following system is configured to perform follow control by non-mechanically connecting the following vehicle and the preceding vehicle (“The vehicles are in wireless communication with each other for the purpose of platooning or other V2V services.” (Emphasis added.) ¶ 43. Examiner notes that it is well-known in the art that platooning utilizes follow control through a non-mechanical connection between a following vehicle and a preceding vehicle.), wherein the following vehicle comprises:
	a communication portion configured to receive preceding vehicle information from the preceding vehicle (“A wireless communication system 314[] for communication with other devices, including other vehicles.” (Emphasis added.) ¶ 34. “Vehicles 400 and 402 are able to exchange messages ….  vehicle 402 may send position information to vehicle 400 such as map coordinates [i.e., the communication portion is configured to receive information from a preceding vehicle].” ¶ 40. “In addition to location, vehicle speed [i.e., preceding vehicle information] and direction could also be used as the information for dynamically beam tracking.” (Emphasis added.) ¶ 41. That is, the communication portion is configured to receive preceding vehicle information from a preceding vehicle.);
a preceding vehicle recognition portion configured to recognize the preceding vehicle (“The desired radiation pattern may be based on information received about the vehicles surrounding environment …. the vehicle may include video cameras, laser range finding system, radar, and others.” ¶ 23, see also FIG. 3.),
a target trajectory portion configured to generate relative position information between the preceding vehicle and the following vehicle based on preceding vehicle information recognized by the preceding vehicle recognition portion (“The signal transmissions may be used for data communication between the vehicles 102. Additionally, the signal transmissions may be used [by a processor 302 which is analogous to a target trajectory portion] for determining a distance between vehicles 102 [i.e., the relative position information is a relative distance between the host vehicle and the vehicle transmitting signals].” ¶ 48; see also FIGS. 3, 7. Examiner notes that the broadest reasonable interpretation of generating relative position information based on acquired preceding vehicle recognition information includes generating relative position information based on information that is acquired from a preceding vehicle.), and
a first communication control portion configured to cause radio wave radiation of an antenna of the following vehicle to have directionality toward an antenna of the preceding vehicle based on the relative position information (“The V2V or V2X application may be configured to send pattern control instructions to the pattern controller 316 for setting the radiation pattern of the antenna array 200 [i.e., the V2V application may function as a first communication control portion].” ¶ 37. “Vehicles 400 and 402 are able to exchange messages for a variety of purposes such as platooning, collision avoidance, autonomous driving, and others. Additionally, vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly [i.e., directionality of the radio wave radiation is based on relative position information].” ¶ 40, see also FIGS. 4, 7.).
Foerster fails to explicitly disclose wherein the target trajectory generation portion is configured to: 
calculate a target trajectory that follows behind the running trajectory of the preceding vehicle based on the preceding vehicle information received from the communication portion and preceding vehicle recognition information recognized by the preceding vehicle recognition portion, and
calculate relative position information based on the preceding vehicle information received form the communication portion.
However, Inoue teaches:
calculating a target trajectory that follows behind the running trajectory of the preceding vehicle based on the preceding vehicle information received from the communication portion and preceding vehicle recognition information recognized by the preceding vehicle recognition portion (“On the basis of the vehicle speed [i.e., on the basis of preceding vehicle information] which the vehicle control apparatus 10 has acquired from the vehicle speed sensor 41, the target inter-vehicle distance setting unit 102 sets the target inter-vehicle distance Td [i.e., a trajectory is generated].” (Emphases added.) ¶ 47. “On the basis of … the relative speed Rv [i.e., on the basis of acquired preceding vehicle recognition information], the target time calculating unit 103 calculates a target time Tm required for the inter-vehicle distance deviation of 0 m and required for the relative speed of 0 m/s [i.e., the target time Tm is used to calculate the parameters needed to achieve the desired intervehicle distance].” (Emphases added.) ¶ 48, FIG. 5.), and
calculating relative position information based on the preceding vehicle information received form the communication portion (“The preceding-vehicle determining unit 101 acquires information on the actual inter-vehicle distance and relative speed Rv of each target detected by the radar device 21.” (Emphases added.) ¶ 45. That is, relative position information—in this instance, relative speed—is generated based on acquired information relating to a preceding vehicle.).
Foerster discloses a communication control apparatus configured to cause radio wave radiation of an antenna of a following vehicle to have directionality toward an antenna of a preceding vehicle based on the relative position information between the preceding vehicle and the following vehicle, and a target trajectory portion configured to calculate relative position information. Inoue teaches calculating a target trajectory based on preceding vehicle information and acquired preceding vehicle recognition information, the information indicative of the relative position between the preceding and the following vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foerster and include the features of: calculating a target trajectory that follows behind the running trajectory of the preceding vehicle based on the preceding vehicle information received from the communication portion and preceding vehicle recognition information recognized by the preceding vehicle recognition portion, and calculating relative position information based on the preceding vehicle information received form the communication portion, as taught by Inoue, because these features are well-known and useful in the art of platooning for generating a following trajectory of a following vehicle to a preceding vehicle. Indeed, the combination of these features enhance the performance of a preceding vehicle following system, which in turn enhances the communication capabilities of the claimed communication control apparatus as the directionality of the following vehicle’s antenna will more easily follow the preceding vehicle.

As to claim 12, Foerster discloses wherein the first communication control portion variably controls a direction of the radio wave radiation of the antenna of the following vehicle toward the preceding vehicle based on the relative position information (“Vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly …. Based on the location of vehicle 402 in comparison to its own location, vehicle 400 activates the zone with the most suitable beam angle [i.e., antenna beam directionality is based on the relative position information between a first vehicle and a second vehicle].” ¶ 40, see also FIGS. 4, 7. “The vehicles 102 in the platoon 700 are configured to adapt the beam angle of their antenna array in order to communicate with other vehicles 102 in the platoon 700 [i.e., antenna beam directionality may be controlled as to be towards a following or a preceding vehicle while in a platoon].” ¶ 48, see also FIG. 7.).

As to claim 13, Foerster discloses wherein the preceding vehicle includes a second communication control portion configured to cause radio wave radiation of the antenna of the preceding vehicle to have directionality toward the antenna of the following vehicle based on the relative position information (“Vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly …. Based on the location of vehicle 402 in comparison to its own location, vehicle 400 activates the zone with the most suitable beam angle [i.e., antenna beam directionality is based on the relative position information between a first vehicle and a second vehicle].”  ¶ 40; see also FIGS. 4, 7. “The vehicles 102 in the platoon 700 are configured to adapt the beam angle of their antenna array in order to communicate with other vehicles 102 in the platoon 700 [i.e., antenna beam directionality may be controlled as to be towards a following or a preceding vehicle while in a platoon].” ¶ 48; see also FIG. 7. Furthermore, see also FIGS. 6 and 7, which explicitly showcase that the preceding vehicles’ antenna directionalities are pointed towards a respective following vehicle.).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Foerster in view of Inoue as applied to claim 2 above, further in view of Kim (US20170149130A1).

As to claim 5, the combination of Foerster and Inoue fails to explicitly disclose wherein the communication control apparatus variably controls the direction of the radio wave radiation by physically rotating the antenna to thus change the direction of the radio wave radiation.
However, Kim teaches wherein the communication control apparatus variably controls the direction of the radio wave radiation by physically rotating the antenna to thus change the direction of the radio wave radiation (“A directional pattern of an antenna is adjusted … by using a mechanical rotation.” ¶ 6.). 
Foerster discloses a communication control apparatus configured to cause radio wave radiation of an antenna of a following vehicle to have directionality toward an antenna of a preceding vehicle based on the relative position information between the preceding vehicle and the following vehicle. Inoue teaches generating a target trajectory based on preceding vehicle information and acquired preceding vehicle recognition information, the information indicative of the relative position between the preceding and the following vehicles. Kim teaches controlling the direction of the radio wave radiation by physically rotating the antenna.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foerster and Inoue and include the feature of: wherein the communication control apparatus variably controls the direction of the radio wave radiation by physically rotating the antenna to thus change the direction of the radio wave radiation, as taught by Kim, because physically rotating an antenna is a well-known process in the art for changing the directionality of the antenna. Furthermore, the implementation of physical rotation to change the directionality of the antenna may be more cost-effective in comparison to more complicated mechanisms known in the art for changing the directionality of the antenna. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668

/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668